Title: To Thomas Jefferson from William Thornton, [ca. 12 July 1793]
From: Thornton, William
To: Jefferson, Thomas



Sir
[ca. 12 July 1793]

After the Receipt of your Communication, accompanied by the five Manuscript Volumes in folio by Mr: Hallet, I hasten to attempt that Satisfaction which is required relative to the Objections made against the Plan which I had the honor of submiting to the Commissioners.
I will first endeavour to remove the most material Objection, which respects the Time requisite to the perfection of the Work.
It has been said that I thought it would not probably be finished in thirty Years. I did not hear whether it was said in a qualified or unqualified manner. I do not remember that I made the Observation however if I did it must only have had relation to the ornamental Parts, and it matters not whether they be finished in ten or forty Years provided they are not incorporated in the Building; but I have always said, and do now repeat it, that the Building might be made ready for the reception of Congress in the time specified for their removal thither. It is but of small magnitude when compared to many-private Edifices of Individuals in other parts of the World. I am aware, however, that the Americans ought not to feel prone to imitate foreign nations—except where such imitation is peculiarly adapted to their Government and local habits. Yet, when we consider the Building in contemplation, that it is designed for the accommodation of 15 States (and others in addition here after) that it is a work which ought to endure for many ages it can hardly, I should suppose, be thought either too large or too expensive. The Condition of America is every day improving—her population encreasing and her riches accumulating. This is, perhaps, not the case elsewhere—for countries long settled are generally stationary or upon the decline. But to return to the time necessary for the Completion of a building upon the plan I had the honour to exhibit, and to prove that under due exertions, nothing is to be feared on that score let me call  your recollection to a fact. The Escurial of Spain, that enormous and expensive Pile, was finished in about 6 years. Doubtless a multitude of hands were employed to effect so great a work in so short a time. But, it was only expending those monies in 6 years which a less number of hands would have absorbed in a longer term.
To you, Sir, it cannot be necessary to repeat, What writers tell us—that the Escurial contains 14000 Windows—11,000 Doors—1800 pillars 17 cloisters or piazzas and 22 Courts.
In answer, to Mr. Hallet’s objection as to the great length of time supposed to be requisite for completing a capitol after my plan, permit me to say, it has been brought forward as an assertion only, when candour required facts to have been adduced in proof.
I conceive that, under present circumstances, any number of workmen may be procured from Europe. Those might be employed in completing the capitol or so much of it as would give the desired accomodation to Congress within the term limited. The remaining parts might afterwards be finished at leisure. And those workmen would be found useful in carrying on future works both public and private in the City of Washington. Whether the funds of the Commissrs. will allow them to engage so many men on the parts first needful in the capitol, within a short term of years, is a consideration for them to determine. There can be no doubt but the value of the lots will take an important rise whenever the public buildings shall appear to be in active prosecution. The confidence of the people will then it is presumable, be established. And it is certainly a convenience, circumstances considered, that the first or basement story of the plan I submitted is that part of the work which requires the least expence—the expence part of the columns and decorations standing high up on the principal floor.
I will now make a few observations upon the objections which Mr. Hallet has brought forward. Not having before me either his Sections (which point out the supposed defects in my plan) or the plan itself I cannot be so particular here as I could wish.
Mr. Hallet has founded His calculations upon the dearest materials—as if such were absolutely requisite. When I mentioned Marble for the Columns &c. it did not preclude the propriety of employing free stone. Of course candour seems to require, that the calculation of the expence of marble, should have been accompanied with another of free stone.
The lengthy remarks he has thrown together upon the necessity of placing the base of the dome perpendicularly on the Columns—have been condensed into a formidable objection. But would it not have been well, at the same time in Mr. Hallet to have observed that this was a mere inaccuracy in the draft, which no skilful workman could think himself necessitated to follow in the execution. He might and ought to  have said that those columns could be drawn a little nearer towards the center of the dome so as to give the perpendicularity required—and this without deranging in the least the disposition of the building.
The Intercolumniation of the portico is objected. The Ancients had five proportions, (viz) the Picnostyle containing 1½ Diameter; the Sistyle 2 Diameters; the Eustyle 2¼ Dia:; the Diastyle 3 Diam:; and the Aræostyle 4 Diameters. The Eustyle is reasoned the most elegant in general, but deviations are allowed according to circumstances, and I have designedly increased the intercolumniations in the present case to give a better proportion to the Arcade—which otherwise would have appeared too narrow for the elevation. Should however this immaterial objection be insisted on, it is not difficult to obviate it. The Arcade (not being absolutely necessary) can be turned into a wall, pierced with windows and a door. The End openings to remain for Carriages—for Mr. Hallet must suffer me to insist in my turn, upon the utility of such a convenience, even in a “Republic”—where would be the crime if a person can afford to keep a carriage alighting dry from it to enter the house. The poorest and most stern republican would not willingly be drenched with rain, if he could procure the means to keep himself dry. And foreign Ministers would think such a provision a real accomodation.
If the arcade should be changed for a wall, then the Columns of the portico might be drawn nearer to one another, so as to produce a more received proportion in the intercolumniation. In this case, however, some little alteration in the disposition of the adjoining parts will be necessary. Upon the whole, I would prefer the portico, as it stands.
The Senate Chamber is the next scene of objection. In Mr. Hallet’s Section the coving of the cieling passed through the upper windows. This, I grant, is a real defect in my plan, and which doubtless I should have perceived and remedied myself, if time had permitted me to make a section. I should, in that case, have mentioned in the Explanation of the plan, that those windows should be omitted at both ends of the building [for, in fact, none there are needful] and their places filled up with ornamental Tablets. It is to be observed here, that in my Explanation accompanying the plan, a sky light was recommended to be added to the Senate Chamber, as without it, the 3 lower windows would be insufficient. I am sorry I cannot concede to Mr. Hallet’s other objections to the Senate Chamber. He has I think, unnecessarily, not to say unhandsomely, availed himself again of a trifling inaccuracy in the plan. In laying down the 2 columns on each side of this Apartment it seems the diameter of them was made too large. From this, it appears that Mr. Hallet has traced out the Shafts and Capitals, giving to the former a correspondent diameter and consequently Carrying  the Columns to an impracticable height. As Columns in this particular situation need not be regulated by the intercolumniation—the Elevation of the architrave here whatever it may be, is the obvious and natural point at which the capital must stop.
If these 4 columns are included In the calculation of the expence they must have added to the error because they were intended to be of wood.
Objections are brought against the Conference room and the Colonade before it. With respect to the first I can only say at present, that my intentions have in some measure been misapprehended. It is not possible for me to answer particularly, without an inspection of the plans. I dare say however, that if there are defects here, they can be remedied with ease. The Windows here require but a thought to correct them—which I am ready to explain verbally on revising my plan.
In regard to the measurements below Mr. Hallet is mistaken. This I will also shew.
As to the Colonade of the Conference room, the intercolumniations of which seem to become an objection—because it is surmized, the stones for the architrave over each intercolumniation would be too ponderous to be raised—I answer, that it would require a small expence of genius only to raise stones of much greater magnitude. The same observation will apply to the architrave over the double columns at each end of the Portico. Mr. Hallet will recollect that the lofty Colonade of the Louvre is composed of double pillars—and consequently has very wide intercolumniations. Let me ask him, how were the stones raised there?
If the difficulty should still be insisted on, there is still an easy way of oversetting it—by cutting the Stones of the architrave each into 2 or 3 pieces perpendicularly lengthwise.
Fault is found with the semicircular projections at the ends, as losing their effect or appearing disproportionate on a front of such extent. I would ask, whether in a front of any less length having such projections, if seen out of the proper point of view, the like effect would not happen? These projections will be most properly viewed from the ends. There they are ornamental, and useful. The double pilasters which they admit have, in my opinion, a bold and beautiful effect. They correspond in a happy manner with the double pillars seen over the Carriage way of the portico on one side and those of the Colonade on the other—producing a grand and striking part of the composition which I should be very sorry to part with. Besides in an insulated building every front should exhibit the same or similar elegance of stile.
Some particular parts are said to want light—such as the stairs leading from the Arcade of the Colonade and the passages through the Basement. In the former, it is conceived the objection is not valid, light enough coming in from the arcade: which may be increased by small circular windows looking into the colonade—and which I ought to  have noticed in my Explanation—if it is not already done. With respect to the passages, I conceived a Sufficiency of light for a basement story, would come thro windows over the doors of the apartments, and the open doors of the ends of the passages. If, however, upon farther consideration this should appear doubtful, we have only to break an open arched aperture in the bases supporting the two projecting pillars on each side of the Colonade—and of course leaving out the niches which are placed there in the plan—tho’ I can not believe either this alteration or Mr. Hallet’s lamps to be at all necessary.
As to the waste room or space in the Basement Story, I have only to say, That the Capitol will require extensive cellar room for Fuel, public Stores &c.—and the inside walls may be all of the common foundation stone.
The want of unity between the Ornaments and the Order, forms another objection in Mr. Hallet’s report. I trust he will permit me in this instance to prefer the authorities of the best books.
Thus, Sir, I have given a few short observations in answer to the voluminous objections which have been brought forward. I believe they embrace all or more than all that required to be answered. I could, however, have been much more particular if the plans had been in my possession—and if Mr. Hallet’s Report had been written in a more legible hand. I have the honour to be with Great respect, Sir Your obedt. hble Sert.
The Water Closets objected to in the upper Story may, if deemed improperly placed, be substituted by those below.
